Per Curiam.

A timber “chocking block ” 12 inches wide, 12 inches high and 3 feet long, used in connection with a service station grease pit, over which “block” plaintiff fell while walking on defendant’s premises was a condition so obvious that it should have been observed by plaintiff in the exercise of reasonable care (Hanstick v. Bohack Co., 279 N. Y. 654).
The fact that the 1 ‘ block ’ ’ was not in its accustomed place at or near the grease pit at the time of the occurrence does not avail plaintiff. The record discloses that plaintiff was injured at 12:00 m. on a clear, sunny day and he was under a duty to make reasonable use of his own faculties and should not have gone heedlessly forward without looking. Under all the circumstances of this case there was no warrant for holding defendant responsible for injuries caused by plaintiff’s own lack of care (Robinson v. C. & J. Piskosh, Inc., 259 App. Div. 544).
The complaint should have been dismissed and the judgment may not be permitted to stand.
The judgment should be reversed, with costs, and complaint dismissed, with costs.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.